Citation Nr: 0622163	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-38 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 31, 2002 
for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DB




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for the 
cause of the veteran's death.  The appellant seeks an earlier 
effective date for the grant of dependency and indemnity 
compensation (DIC) benefits.


FINDING OF FACT

The veteran died in 1984 and a claim for service connection 
for the cause of the veteran's death was not received prior 
to January 31, 2002.


CONCLUSION OF LAW

An effective date prior to January 31, 2002 for the grant of 
service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died in 1984.  The appellant is his surviving 
spouse.  She argues, in essence, that she should be given a 
1985 effective date for DIC because the veteran's fatal 
disease, lung cancer, has finally been recognized by VA as 
due to radiation exposure.  The veteran participated in 
Operation CASTLE in service, and service connection has been 
granted for his fatal disease on that basis.  The appellant 
argues that the effective date of the grant of her DIC 
benefits should be grandfathered to the original claim date, 
as VA has done with Agent Orange exposure claims.  

Although the appellant asserts that she filed her original 
claim for DIC benefits in January 1985, the record does not 
contain such a claim.  Rather, the record shows that she 
filed an application for burial benefits only in January 
1985.  The appellant did not claim service connection for the 
cause of the veteran's death in 1985 and the RO did not deny 
service connection for the cause of the veteran's death at 
that time.  The appellant applied for burial benefits only 
and the RO decided to grant burial benefits at the 
non-service-connected rate, as the RO informed her in March 
1985.  

Because the appellant stated that she had filed a claim in 
1985, the Board tried to determine if she had filed a DIC 
claim using a joint claim with the Social Security 
Administration.  The appellant has since indicated, however, 
that she filed no such joint claim.  

After the March 1985 notice concerning the grant of burial 
benefits, nothing further was received from the appellant 
until January 2002.  The earliest claim of record for service 
connection for the cause of the veteran's death is the 
January 31, 2002 claim.  Accordingly, the effective date can 
be no earlier than that.  The effective date of an award of 
DIC for which application is received within one year from 
the date of death shall be the first day of the month in 
which death occurred.  Otherwise, the effective date is no 
earlier than the date of the claim.  38 U.S.C.A. § 5110(a), 
(d)(1); 38 C.F.R. § 3.400.  

The Board acknowledges that the veteran died in 1984 and that 
PL 106-117, § 503, 113 Stat. 1575 - which added bronchiolo-
alveolar cancer to the list of diseases in 
38 U.S.C.A. § 1112(c) that are presumptively service-
connectable based on participation in a "radiation-risk 
activity" -- was enacted on November 30, 1999.  Nonetheless, 
the effective date of the award of DIC cannot be earlier than 
the date of the claim in this instance.  Although 38 U.S.C.A. 
§ 1110(g) and 38 C.F.R. § 3.114 provide that where DIC is 
granted pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue, in this 
case, the claim was not filed until after the date of the 
change in the law.  Thus, the award was made on the basis of 
the law that was in effect at the time of the January 2002 
claim, not on the basis of later, liberalizing law.  

Unfortunately, the appellant did not file a claim for DIC 
benefits until January 2002; there is no basis upon which to 
award an effective date earlier than the date of the January 
2002 claim.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA's duty to notify was satisfied by a November 2005 letter 
containing the requisite notification.  Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
the respective duties, in the May 2006 supplemental statement 
of the case.  The appellant did not receive a notice prior to 
the initial adjudication of the effective date question, but 
there is no alleged or actual prejudice regarding the timing 
of the notification.  Notice was provided prior to the last 
RO adjudication.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  VA has complied with its 
duty to notify the claimant concerning effective date law.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA made reasonable attempts to obtain 
all identified relevant evidence.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an effective date prior to January 31, 2002 
for the grant of service connection for the cause of the 
veteran's death is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


